Case: 15-41224      Document: 00513556764         Page: 1    Date Filed: 06/21/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-41224
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                            June 21, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

CHRISTIAN DANIEL TAFOLLA-GARCIA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CR-81-14


Before JONES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       The attorney appointed to represent Christian Daniel Tafolla-Garcia has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011). Tafolla-Garcia has filed a response. We have reviewed counsel’s
brief and the relevant portions of the record reflected therein, as well as
Tafolla-Garcia’s response.       We concur with counsel’s assessment that the


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-41224   Document: 00513556764    Page: 2   Date Filed: 06/21/2016


                               No. 15-41224

appeal presents no nonfrivolous issue for appellate review.      Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2. Tafolla-Garcia’s motion to file his response under seal is GRANTED.




                                     2